EXHIBIT 10.6


Form of Amendatory Agreement, dated as of November 21, 2007, entered into by
iDNA, Inc., iDNA Cinema Holdings, Inc., National Cinemas, Inc., Silar Advisors,
L.P. and Reed Smith LLP providing, inter alia, for the re-dating to November 21,
2007 of the foregoing agreements that were dated as of as of November 19, 2007
 
1

--------------------------------------------------------------------------------



AMENDATORY AGREEMENT
 
Reference is made to the following documents:
 
1. a certain Master Loan And Security Agreement (the “Loan Agreement”), dated as
of November 19, 2007, by and between iDNA Cinemas Holdings Inc. (formerly known
as Newco #3 Acquisition Corp.) (“Holdings”) and Silar Advisors, L.P. (“Silar”),
as administrative, payment and collateral agent for itself and any other lenders
thereunder (Silar, in such capacity, is hereinafter referred to as “Agent”) and
as a lender (Silar, in such capacity, is hereinafter referred to as “Lender”);
 
2. a certain Note, dated November 21, 2007 and issued by Borrower in the stated
principal amount of $4,250,000 payable to the order of Lender;
 
3. a certain Guaranty And Pledge Agreement, dated as of November 19, 2007, by
and between iDNA, Inc. (formerly known as National Auto Credit, Inc.) (“iDNA”)
and Silar;
 
4. a certain Guaranty And Pledge Agreement, dated as of November 19, 2007, by
and between NCI and Silar;
 
5. a certain Deposit Account Control Agreement, dated as of November 19, 2007,
by and among National Cinemas, Inc. (“NCI”), Lender and Wachovia Bank, National
Association as depositary bank with respect to the bank account specified
therein;
 
6. a certain Common Stock Purchase Warrant, dated as of November 21, 2007, by
and between iDNA and Lender;
 
7. various collateral documents related thereto one or more of the foregoing
documents (such collateral documents, collectively, the “Collateral Documents”),
including, without limitation, certain Officer’s or Secretary’s Certificates
delivered on behalf of Holdings, iDNA and/or NCI; and
 
8.two opinion letters, dated November 19, 2007, from Reed Smith LLP to Silar.
 
The documents referred to in items 1 through 6 above are hereinafter referred to
collectively as the “Operative Loan Documents,” and the documents referred to in
item 8 above are hereinafter referred to collectively as the “Opinions.”
 
This will confirm that the undersigned parties intended to close and fund the
loan contemplated by the Loan Agreement on November 19, 2007 but, despite the
execution and delivery of most (if not all) of the Operative Loan Documents and
Collateral Documents on November 19, 2007, were unable to do so on such date. In
order to avoid having to re-execute and re-deliver some or all of those
documents, the parties are entering into this Agreement to provide for the
re-dating (where necessary) of the documents to correspond with the actual
closing and funding of such loan on November 21, 2007.
 
2

--------------------------------------------------------------------------------


 
Accordingly, each of the undersigneds agrees as follows:
 
1. To the extent that any Operative Loan Document, Collateral Document or
Opinion (all of the foregoing, collectively, the “Amended Documents”) has been
delivered and, as so delivered, is dated November 19, 2007 or as of November 19,
2007, such Operative Loan Document, Collateral Document or Opinion shall (except
to the extent that the same has been replaced by a more current version of the
same dated November 21, 2007 or as of November 21, 2007) be deemed amended so
that the same is dated November 21, 2007 or as of November 21, 2007;
 
2. To the extend that any Amended Document refers to any other Amended Document
as being dated November 19, 2007 (or as of November 19, 2007), such reference
shall be deemed amended to refer to such other Amended Document as being dated
November 21, 2007 (or as of November 21, 2007); and
 
3. To the extend that any Operative Loan Document or Collateral Document shall
provide for any action to be taken on or by November 19, 2007, the same shall be
deemed amended to provide for such action to be taken on or by November 21,
2007; and
 
4. The Amended Documents shall otherwise be deemed amended consistent with the
purpose and intent of the foregoing to take into consideration that the closing
and funding of the loan contemplated by the Loan Agreement was delayed until
November 21, 2007; and
 
5. Except as expressly amended (or deemed amended) hereby, each of the Amended
Documents shall be and remain in full force and effect.
 
This Agreement may be executed in two or more counterparts, each of which shall
be an original, but all of which together shall constitute one and the same
instrument.
 
IN WITNESS WHEREOF, each of the undersigneds, by an officer or other
representative thereunder duly authorized, has executed and delivered this
Agreement as of this 21st day of November 2007.


iDNA, INC.
 
iDNA CINEMAS HOLDINGS, INC.
           
By:
   
By:
 
Name:
Robert V. Cuddihy, Jr.
 
Name:
Robert V. Cuddihy, Jr.
Title:
Treasurer
 
Title:
Treasurer

 
3

--------------------------------------------------------------------------------


 
NATIONAL CINEMAS INC.
 
SILAR ADVISORS, L.P.
   
By:
Leeds Holdings, LLC,
     
Its general partner
By:
       
Name:
Robert V. Cuddihy, Jr.
 
By:
 
Title:
Treasurer
   
Robert L. Leeds
     
 Chief Executive Officer
       
REED SMITH LLP
                     
Partner
     

 
4

--------------------------------------------------------------------------------

